Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/28/2022 has been entered.
Claims 1 & 17-19 have been amended.
Claims 1, 17 and 18 are independent claims.
Claims 1-20 are currently pending and have been examined.

Response to Arguments
Applicant's arguments filed 11/28/2022 have been fully considered but they are not persuasive.
The arguments with respect to the rejections of claims 1-20 under 35 USC 101 have been fully considered but they are not persuasive. Applicant submits that the recited claims are directed to a practical application, however, the examiner respectfully disagrees. When taking out all the additional elements from the claims, the claimed steps can be performed using a human mind with pen and paper. Rather than solving a technical problem with how to deal specifically with high volume of low value transactions, the additional elements are merely invoked as tools to apply the abstract idea in a computer environment to automate an existing business process without significantly more. Using a generic processor, see at least para. [0034], [0043], [0048-0053] and [0064-0066] of the specifications, suitably programmed to perform the steps of the claimed invention, further refine the abstract idea and do not integrate the judicial exception into a practical application. At most, the claims recite an improvement to a business process, however an improvement to a business process or abstract idea is still abstract. 
The claims at issue do not require any nonconventional computer, network, or other components, or even a non-conventional and non-generic arrangement of known, conventional pieces but merely call for performance of the claimed functions on a set of generic computer components. The elements of the instant process, when taken alone, each execute in a manner conventionally expected of these elements. The elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each is taken alone.
If a claimed process can be performed without a computer, the Federal Circuit has indicated that it cannot improve computer technology. Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1139, 120 USPQ2d 1473 (Fed. Cir. 2016) (a method of translating a logic circuit into a hardware component description of a logic circuit "cannot be characterized as an improvement in a computer" because the method did not employ a computer and a skilled artisan could perform all the steps mentally). The Federal Circuit has also indicated that mere automation of manual processes or increasing the speed of a process (i.e. real time) where these purported improvements come solely from the capabilities of a general-purpose computer are not sufficient to show an improvement in computer-functionality. FairWarning IP, LLC v. Iatric Sys., 839 F.3d 1089, 1095, 120 USPQ2d 1293, 1296 (Fed. Cir. 2016); Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1055, 123 USPQ2d 1100, 1108-09 (Fed. Cir. 2017). Similarly, the Federal Circuit has indicated that a claim must include more than conventional implementation on generic components or machinery to qualify as an improvement to an existing technology. See, e.g., Affinity Labs of Tex. v. DirecTV, LLC, 838 F.3d 1253, 1264-65, 120 USPQ2d 1201, 1208-09 (Fed. Cir. 2016); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 612-13, 118 USPQ2d 1744, 1747-48 (Fed. Cir. 2016). See MPEP § 2106.05(a) for further discussion of these cases, and additional examples of what the courts have indicated does and does not show an improvement to computer functionality or other technology.
With respect to the rejection(s) of claim(s) 1-20 under 35 USC 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the abstract ideas without significantly more. 
When taking out all the additional elements from the claims, Independent claim 1 is directed towards the abstract idea of determining a net settlement value as a function of the current balance, the pending debits and the pending credits for the first party and charges by the one or more second parties in real time; Independent claim 17 is directed towards the abstract idea of generating a compliant message for implementing a transfer, generate disaggregated data and generating one or more files based on application of payee preferences to the disaggregated data; and Independent claim 18 is directed towards predicting a future cash position at the at least one country based on the first volume and velocity trend for obligations and the second volume and velocity trend for cash balances and transferring funds from an account in a first country to the at least one country based on the predicted future cash position.
Under the broadest reasonable interpretation, the claims recite abstract ideas relating to “Certain Methods of Organizing Human Activity” relating to a “commercial or legal interactions” including agreements in the form of contracts; sales activities or behaviors; and business relations;  “fundamental economic principles or practices” including mitigating risk; and relate to “mental processes” relating to concepts performed in the human mind including and observation, evaluation, judgement, or opinion. 
This judicial exception is not integrated into a practical application because the combination of additional element(s) of “a processor”, “network interface”, “application programming interface (API)”, “sensors”, ”RESTful interface”, “memory” and “a module”, for sending and receiving data are recited at a high level of generality i.e., as a generic processor performing a generic computer functions i.e. processing data. The additional elements are not integrated into a practical application because the claim as a whole merely describes how to generally “apply” the judicial exception in a computer environment. The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform an existing process. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea, see MPEP 2106.05 (f).
The claim(s) does/do not include additional elements individually or in combination that are sufficient to amount to significantly more than the judicial exception because as discussed with respect to Step 2A Prong Two, the additional element in the claim amounts to no more than mere instructions to “apply” the exception using a generic computer component, See MPEP 2106.05(d). 
The same analysis applies here in 2B, i.e., mere instructions to “apply” an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. In addition, the function of detecting and selecting data are well-understood, routine and conventional computer functions. 
Under the 2019 PEG, however, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. 2019 PEG Section III(B), 84 Fed. Reg. at 56. At Step 2B, the evaluation of the insignificant extra-solution activity consideration takes into account whether or not the extra-solution activity is well-known. Here, the steps are mere data gathering and processing that are recited at a high level of generality, and, as disclosed in the specification, are also well-known. The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity:
i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added)); 
ii. Performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims."); 
iii. Electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014) (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log); 
iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; 
v. Electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d 1354, 1358 (Fed. Cir. 2014) (optical character recognition); and 
vi. A Web browser’s back and forward button functionality, Internet Patent Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015).
The instant application relates to (i.) Receiving or transmitting data over a network and ii. Performing repetitive calculations.
The dependent claims 2-16, and 19-20 further narrow the abstract idea and do not provide any additional elements individually or in combination that amount to significantly more than the abstract idea. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY P KANAAN whose telephone number is (571)272-2481.  The examiner can normally be reached on Monday- Friday 10:00am - 7:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on 5712703602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T.P.K./Examiner, Art Unit 3695                                                                                                                                                                                        
/CHRISTOPHER BRIDGES/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        12/17/2022